United States Court of Appeals,

                           Eleventh Circuit.

                              No. 94-8989.

 UNITED STATES FIDELITY & GUARANTY COMPANY, Plaintiff-Appellee,

                                   v.

           PARK 'N GO OF GA., INC., Defendant-Appellant.

                             Aug. 29, 1996.

Appeal from the United States District Court for the Northern
District of Georgia (No. 1:93-cv-1541-JEC), Julie E. Carnes, Judge.

Before HATCHETT and EDMONDSON, Circuit Judges, and GIBSON*, Senior
Circuit Judge.

     PER CURIAM:

     Appellant Park 'N Go appealed the grant of summary judgment to

United States Fidelity & Guaranty (USF & G), arguing the district

court erroneously concluded that USF & G's liability was limited to

$250,000 and therefore erroneously granted summary judgment in

favor of Appellee.   We—pursuant to Ga. Const. art. VI, § 6 para. 4;

O.C.G.A.   §   15-2-9;     and   Rule   37   of   the   Supreme   Court   of

Georgia—certified to the Supreme Court of Georgia the question of

USF & G's liability.     United States Fidelity & Guaranty Co. v. Park

'N Go of Georgia, Inc., 66 F.3d 273 (11th Cir.1995).

     The Supreme Court has answered the certified question in the

affirmative. Park 'N Go of Georgia, Inc. v. United States Fidelity

& Guaranty Co., 266 Ga. 787, 471 S.E.2d 500 (1996).          In the light

of the Supreme Court of Georgia's opinion, we affirm the decision

of the district court.


     *
      Honorable John R. Gibson, Senior U.S. Circuit Judge for the
Eighth Circuit, sitting by designation.
AFFIRMED.